 

Exhibit 10.6

 

TERMINATION OF CONSULTING AGREEMENT

 

(Odyssey Enterprises, LLC vs. International Western Petroleum)

 

THIS TERMINATION AGREEMENT (the “Agreement”) is made and entered into as of the
28th day of July 2017, by and between Odyssey Enterprises, LLC (hereinafter
referred to as “Consultant”) who had executed the consulting agreement with
International Western Petroleum, Inc., a Nevada corporation (the “Company”) on
July 21, 2016.

 

W I T N E S S E T H:

 

WHEREAS, the Consultant owns 2,300,000 shares of common stock (the “Common
Stock”) of the Company; and

 

WHEREAS, the Consultant and the Company desire to terminate their agreement to
remove its non-dilutable clause in Section 5 (the Compensation section), and the
Consultant remains its ownership of 2,300,000 shares of Common Stock (the
“Shares”);

 

WHEREFORE, the parties hereto hereby agree as follows:

 

1.           Consulting Services. The Consultant has fulfilled its consulting
service obligation with the Company and will consider assisting the Company in
its corporate development effort in the future without any obligation. The
parties hereto agree that the consulting agreement under which the services had
been provided is hereby terminated.

 

2.           Release. The Consultant hereby releases the Company from any and
all claims, whether known or unknown, that the Consultant has or may have
against the Company (except for all Terms and Conditions outlined in the
separate Marshall Walden Joint Venture Agreement executed between the Company
and Consultant) as of the date hereof. Additionally, for clarity, the
anti-dilution (non-dilutable clause in Section 5 of the consulting agreement)
and additional share provisions of any agreements between the Company and the
Consultant are hereby terminated.

 

3.           Consideration. As consideration for the release herein set forth,
the Company will issue to the Consultant or its designees 200,000 shares of
common stock, which shares shall be restricted stock and bear an appropriate
legend to that effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  INTERNATIONAL WESTERN PETROLEUM, INC.         By:           Name: Benjamin
Tran, Chairman

 

  ODYSSEY ENTERPRISES, LLC         By:          Printed Name: JOSEPH ROGERS,
President   Address: 235 Apollo Beach, #248   Apollo Beach, FL 33572

 

   

 

